Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 11, 2018

                                       No. 04-18-00336-CR

                                    Jerrod Maurice YOUNG,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR3992
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

        The trial court’s certification in this appeal states “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately
reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d)
of the Texas Rules of Appellate Procedure provides: “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record
under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this appeal will be
dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless appellant
causes an amended trial court certification to be filed within ten days of the date of this order,
showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v.
State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—
San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED pending our
resolution of the certification issue.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court